DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LDRA Technology WO 2011031328.
	Regarding claim 1, LDRA Technology discloses a method for requirements engineering, comprising: receiving as input, time series data from at least one of a simulation of a vehicle run on a simulation system, or from the vehicle in operation; a requirements monitoring system checking to determine whether a plurality of requirements for operation of the vehicle are met, wherein the requirements are expressed in signal temporal logic form and a requirement includes at least an associated minimal sampling rate and a filtering policy applicable to the requirement; determining a quantitative conformance for each of selected requirements of the plurality of requirements; and adding requirements to a verified requirements set based on the qualitative conformance of the requirements. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 2, LDRA Technology discloses the time-series data comprises a sequence of values associated with one or more signals generated and monitored over a period of time. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 3, LDRA Technology discloses the requirements are specified in the form of a requirements model, and wherein a requirement of the plurality of requirements further comprises a system requirement and a subsystem requirement. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 4, LDRA Technology discloses the quantitative conformance quantifies a degree to which performance is met for the selected requirement. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 5, LDRA Technology discloses monitoring the quantitative conformance across a plurality of iterations for the selected requirement to optimize the selected requirement based on the quantitative conformance. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 6, LDRA Technology discloses the quantitative conformance quantifies a degree to which there is conflict between two or more of the requirements. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 7, LDRA Technology discloses the quantitative conformance quantifies a degree to which there is conflict between a system requirement and a subsystem requirement. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 8, LDRA Technology discloses the quantitative conformance quantifies a degree to which there is conflict between two or more of the requirements, and wherein determining a quantitative conformance for selected requirements of the plurality of requirements comprises applying the requirements over time to a symbolic trace and evaluating to determine whether there are values that satisfy the requirements. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 9, LDRA Technology discloses system for requirements engineering, comprising: a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations comprising: receiving as input, time series data from at least one of a simulation of a vehicle run on a simulation system, or from the vehicle in operation; a requirements monitoring system checking to determine whether a plurality of requirements for operation of the vehicle are met, wherein the requirements are expressed in signal temporal logic form and a requirement includes at least an associated minimal sampling rate and a filtering policy applicable to the requirement; determining a quantitative conformance for each of selected requirements of the plurality of requirements; and adding requirements to a verified requirements set based on the qualitative conformance of the requirements. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 10, LDRA Technology discloses the time-series data comprises a sequence of values associated with one or more signals generated and monitored over a period of time. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 11, LDRA Technology discloses the requirements are specified in the form of a requirements model, and wherein a requirement of the plurality of requirements further comprises a system requirement and a subsystem requirement. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 12, LDRA Technology discloses the quantitative conformance quantifies a degree to which performance is met for the selected requirement. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 13, LDRA Technology discloses the operations further comprise monitoring the quantitative conformance across a plurality of iterations for the selected requirement to optimize the selected requirement based on the quantitative conformance. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 14, LDRA Technology discloses the quantitative conformance quantifies a degree to which there is conflict between two or more of the requirements. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 15, LDRA Technology discloses the quantitative conformance quantifies a degree to which there is conflict between a system requirement and a subsystem requirement. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 16, LDRA Technology discloses the quantitative conformance quantifies a degree to which there is conflict between two or more of the requirements, and wherein determining a quantitative conformance for selected requirements of the plurality of requirements comprises applying the requirements over time to a symbolic trace and evaluating to determine whether there are values that satisfy the requirements. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 17, LDRA Technology discloses system for requirements engineering, comprising: an operating environment, comprising at least one of a simulation system to simulate operation of a vehicle, a prototype vehicle or a production vehicle to generate time series data regarding actual or simulated vehicle performance; a requirements monitoring module comprising an input to receive time series data from at least one of the simulation system, the prototype vehicle or the actual vehicle; the requirements monitoring module being configured to determine whether a plurality of requirements for operation of the vehicle are met, wherein the requirements are expressed in signal temporal logic form and a requirement includes at least an associated minimal sampling rate and a filtering policy applicable to the requirement; and a solver module to determine a quantitative conformance for each of selected requirements of the plurality of requirements. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 18, LDRA Technology discloses a requirement for vehicle performance, the requirement comprising trace specifications and an executable version of a performance requirement, wherein the executable version of the performance requirement is automatically generated from a natural language description of the requirement. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 19, LDRA Technology discloses the trace specifications comprise at least one of a required minimum sampling rate and a filtering specification. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 20, LDRA Technology discloses the trace specifications and the requirements are both implemented as first-class objects. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Regarding claim 21, LDRA Technology discloses the requirement is implemented as a software entity expressed in a source file that is executable by an interpreter. See FIG. 1A, 1B, 14, 15A-15C, and 34 and paragraphs [0036]-[0055].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747